Title: From John Adams to Pa., Citizens of Dauphin County, 15 June 1798
From: Adams, John
To: Dauphin County, Pa., Citizens of


To the Inhabitants of Dauphian County in the State of Pennsylvania
GentlemenPhiladelphia June 15. 1798

Your Address to the President and Congress of the United States has ben presented to me by your Representative in Congress Mr Hanna. The Necessity of Unanimity and Firmness never was greater or more manifest than at this interesting Moment. In expressing your full approbation of the Measures of Government, your Confidence in its Virtue, Wisdom and Prudence, and your fixed resolution to support at the risk of your Lives And Fortunes, such Measures, as may be determined to be necessary, to pr secure and promote the honor and happiness of the United States, you fullfill your share of the great Duties of Unanimity and Firmness. In, what? or in whom? can the People of America unite, if not in their Government? Can they Unite in a foreign Government? a foreign General? or a foreign Ambassador?
John Adams